BR WwW Ww

WN

olUlUlCOlmlmUCOOOCUMNSOGN

!
1]
12
13
14
15
16
17
18
19

20 |

21

22 |
23.
24 |

25
26
27
28

DOWLING] AARON

IeOONFOAAY ED

Marcus N. DiBuduo #258684

ROCKIE BOGENSCHUTZ, an individual;

JUL 09 2019

 

Jared C. Marshall #272065 CLERK, U.S. DISTRICT COURT
Caroline M. Lutz #274836 EASTERN DISTRICT OF CALIFORNIA
1 DOWLING AARON INCORPORATED BY.
DEPUTY CLERK ‘Gd

8080 North Palm Avenue, Third Floor
P.O. Box 28902

Fresno, California 93729-8902

Tel: (559) 432-4500

Fax: (559) 432-4590

mdibuduo@dowlingaaron.com

jmarshall@dowlingaaron.com

clutz@dowlingaaron.com

‘Attorneys for Plaintiff NORTHERN CENTRAL DISTRIBUTING, INC.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

NORTHERN CENTRAL DISTRIBUTING, _ { Case No. 1:17-CV-01351-AWI-EPG
INC., a California’ Corporation, dba

YOSEMITE HOME DECOR; CONSENT DECREE
Plaintiff,
v.
ROCKIE’S CONTAINERS, LLG, a
California limited liability company, dba: Y-
DECOR and YOSEMITE: DECOR, and.
DOES | through 50, inclusive.

Defendant.

 

 

By stipulation and order dated January 8, 2018, this Court entered a preliminary
injunction against Defendants ROCKIE BOGENSCHUTZ, an individual, and ROCKIE’S
CONTAINERS, LLC, a California limited liability company, dba Y-DECOR and YOSEMITE

|DECOR (“Defendants”). The January 8, 2018, preliminary injunction prohibited Defendants

for undertaking certain acts likely to confuse, mislead, or deceive consumers, including

continuing to use certain stock keeping units, model numbers, photos, or product identifiers that

een eegeenfe ae ed eee gman de RN ta

 

 

 

CONSENT DECREE |

 

 

 

 

 
 

1 HR UN &

CO

10
11
12

13

14.

15
16

17.
18
19.
20

21
22
23
24
25

26 |

27
28

DOWLING! AARON

ING GAP DRAIBROS

Sir yaeenn ant Pouasen ens oF tee

J are similar or identical to those used by Plaintiff NORTHERN CENTRAL DISTRIBUTING,
INC., a California Corporation, dba YOSEMITE HOME DECOR (“Plaintiff”).

On August 21, 2018, after full briefing and further supplemental briefing, this

| Court issued an order finding Defendants in contempt for violating the January 8, 2018,
| preliminary injunction and sanctioning Defendants $33,500.00 plus Plaintiff's reasonable

attomney’s fees and costs. On December 12, 2018, this Court ordered Defendants to pay to

Plaintiff $12,866.24 in fees and $225.18 in costs.
On November 6, 2018, Plaintiff filed a motion for a second contempt order and

argued that Defendants were still refusing to fully comply with the Court’s January 8, 2018,

| preliminary injunction and had not rectified all of the contumacious acts identified in the

Court’s August 21, 2018, contempt order. Defendants filed an opposition to the motion on

November 26, 2018. Plaintiff filed its reply on December 3, 2018. The motion was denied
subject to additional briefing.
Plaintiff and Defendants now desire to resolve this entire action by stipulation

and agreement and have indicated, through their counsel of record, their desire to have this

Court enter the final judgment set forth below.

IT IS THEREFORE STIPULATED AND AGREED, by and between the
parties, that this Court may and does ORDER, ADJUDGE, AND DECREE;
L JURISDICTION

This Court has original jurisdiction over Plaintiff's claims under the United

} States Copyright Act, 17 U.S.C. §§ 101, et seq., and the Lanham Act, 15 U.S.C. §§ 1051 et seq

pursuant to 28 U.S.C. §§ 1121, 1331, and 1338(a), This Court has original jurisdiction over
Plaintiff's unfair competition claim because it is substantial and related to Plaintiff's copyright

and trademark claims pursuant to 28 U.S.C. §§ 1138(b). This Court has supplemental

\jurisdiction over Plaintiffs claims arising under state law pursuant to 28 U.S.C. § 1367(a)

because they are so related to Plaintiffs copyright infringement and trademark claims that they

| form part of the same case or controversy under Article III of the United States Constitution.

 

 

 

CONSENT DECREE

 

 
L Ii. DEFINITIONS

2 A. Hereinafter “Defendants” shall refer collectively to ROCKIE
3 || BOGENSCHUTZ, an individual, and ROCKIE’S CONTAINERS, LLC, a California limited
4 || liability company, dba Y-DECOR and YOSEMITE DECOR, and their (i) successors, assigns,
5 \land licensees (ii) controlled subsidiaries, divisions, groups, affiliates, partnerships, and joint
6 || ventures, and (iii) directors, officers, managers, agents, and employees.

7 B. Hereinafter “Plaintiff? shall refer collectively to NORTHERN
8 (CENTRAL DISTRIBUTING, INC., a California Corporation, dba YOSEMITE HOME
9 | DECOR, and its (i) successors, assigns, and licensees (ii) controlled subsidiaries, divisions,
10 || groups, affiliates, partnerships, and joint ventures, and (iii) directors, officers, managers,
11 {/agents, and employees.

12} C. Hereinafter “Person” shall mean any natural person, corporation,
13 || company, partnership, joint venture, firm, association, proprietorship, agency, board, authority,
14 || commission, office, or other business or legal entity, whether private or governmental.

15 | Il. APPLICABILITY.

 

16 A. Section IV, “Monetary Relief,” shall apply jointly and severally to
17 ||ROCKIE BOGENSCHUTZ, an individual, and ROCKIE’S CONTAINERS, LLC, a California
18 || limited liability company, dba Y-DECOR and YOSEMITE DECOR.

19 |} B. Section V, “Permanent Injunction,” and all other sections of this Consent
20 || Decree shall apply to Defendants, as defined in Section II(a), and all other persons in active
21 {| concert or participation with Defendant who shall have received actual notice of this Consent

22 || Decree by personal service or otherwise.

23 IV. MONETARY RELIEF
24 Within thirty (30) days of the entry of this Consent Decree, ROCKIE

25 || BOGENSCHUTZ, an individual, or ROCKIE’S CONTAINERS, LLC, a California limited
26 ||liability company, dba Y-DECOR and YOSEMITE DECOR shall pay to NORTHERN
27 ||CENTRAL DISTRIBUTING, INC., a California Corporation, dba YOSEMITE HOME
28 || DECOR the sum of $20,000.00.

 

powtinelaaren | | 3
SABC LAMA CONSENT DECREE

 

 

oe ue exter

 

 
 

 

 

 

 

Ls Vv. . PERMANENT INJUNCTION
2 A. Prohibited. Conduct, Defendants and each of them, including their
3 |;}employees, agents, representatives, subsidiaries, affiliates, licensees, assignees, and any and all
4 || Persons acting in concert or participating with them are permanently enjoined and restrained
5 || from engaging in, committing, or performing, directly or indirectly, by any means whatsoever,
6 \ all of the following acts:
7 |} 1. Using any stock keeping unit, model, or product identifier
8 (“SKU”) which is the same or similar to a SKU used by Plaintiff
9 on or in connection with the same, similar or competitive
10 | residential or commercial fixture, furnishing or décor products
11 |} (“Prohibited SKUs”). For the purpose of this provision, a SKU is
12 “similar” if it has 3 or more consecutive numbers or letters that
13 | are the same as consecutive numbers or letters in a SKU being
14}. used by Plaintiff.
15 | 2. Reproducing, distributing copies of, preparing derivatives of,
16 displaying, or aiding others in reproducing, distributing copies of,
17 | _ preparing derivatives of or displaying, in whole or in part, any
18 \ image, photograph, drawing, artwork, catalog, product literature,
19 | product manuals, owner’s manuals, installation guides, warranty
20 guides, or any other works of authorship in which Plaintiff has
21 valid and subsisting copyrights, and of which Defendants know
22 or have reason to know were prepared by, with, or for the
23 If exclusive benefit of, Plaintiff, including but not limited to any
24 } material which is included Plaintiff's registrations with the U.S.
25 HI. Copyright Office (Nos VA0002074801, VA0002074820,
26 |} VA0002074824, VA0002088070, or VA0002081934) (the
27 “Prohibited Creative Works”).
28
POWLING| AARON ] A
semen eeee ‘ CONSENT DECREE

dp mene ee ferrari mat Niner tn ee earn eaten

ce

Seite ei ata he Hasan pe hed

 

 
 

 

 

 

 

 

 

! 3. Using on or in connection with residential or commercial fixture,
2 furnishing or décor products, the service of distributing the same,
34 and any goods or services that are related to the foregoing, any of
4 | the following, alone or in combination with other words, devices,
5 i or symbols (collectively the “Prohibited Marks”):
6 a. the word “Yosemite”, including “Yosemite Décor” and
7 4, “Yosemite Home Décor”;
g |i b. the letter “Y” together with the word “décor”, including
9 | -  *¥.Décor” and “Y Décor”;
10 |{ c. any of Plaintiff's marks that have been registered or
11 II which Plaintiff has applied to register with the U.S. Patent
12 | and Trademark Office (including but not limited to Reg.
13 |r Nos. 3273634, 4988794, 5380767, 5380768, 5380769,
14 || 5380770, 5401725, and 5473993); and
15 , d. any other designations that are confusingly similar
16 | thereto.
17 4, Using any of the Prohibited Marks as, or as part of, any business
18 name, trade name,.or in any manner whatsoever to identify
19 | Defendants, or Defendants’ business, including but not limited to
20 | as corporate, company, or fictitious business names, or on
21 business listings, employment advertisements, fictitious business
22 name filings, invoices, receipts, shipping materials, product
23 manuals, bills of lading, import records, or shipping containers;
24 | notwithstanding, use by Defendants for the period lasting six (6)
25 months or 180 days from the date of the entry of this Consent
26 | Decree, whichever is longer, of “Y-Décor” as a business name,
27° trade name, or an identification of Defendant or Defendants
28 4}. business, to the extent that such use is in a manner and extent
DOWLINGIAARON |)" a
semerneneerene sie CONSENT DECREE

Be ,
 

Lp

“sr DA WN

10

11 |

12
13

14 ||

15
16
17
18
19
20
21
22
23
24

25 |

26

27 If

28

DOWLING [A4RON

(wecoaronaraa

consistent with uses by Defendants prior to the date of this
Consent Decree, shall not be prohibited by the terms of this
Consent Decree.

Using any domain name or Uniform Resource Locator which
consists of or comprises any of the Prohibited Marks, including
but not limited to the domain name <y-décor.com>.

Using Prohibited SKUs, the Prohibited Creative Works, or the
Prohibited Marks (collectively, the “Prohibited Material”) in any
manner that is likely to confuse, mislead, or deceive the
consuming public into believing that Defendants or Defendants’
business is the same as, affiliated with, or related to Plaintiff or
Plaintiff's business, or that Defendants’ products and services
originate from, or are sponsored or approved by, Plaintiff or
Plaintiff's business.

Using any of the Prohibited Material, in print or electronic from,
and in connection with (i) the sale or advertising of home fixture,
furnishing, or décor products or (ii) the performance or
advertising of the service of distributing home fixture, furnishing,
or décor products, on any (a) advertising or marketing material,
(b) product literature, (c) product, owner’s, installation, or
instruction manuals or guides, (d) warranty instructions or guides,
(e) product packaging, or (f) packaging materials.

Importing into, or distributing within, the United States any
product having inserted into its packaging, or attached thereto, or
in any other way distributed therewith, any of the Prohibited
Material.

Stating or implying, orally or in writing, that Defendants’

products are warranted by Plaintiff.

 

 

 

6:
CONSENT DECREE

 

abet nmate ean erence ren natty bed ytgheh Ve hang amine Ode ate

Antanas A:

 

 
bo

10
11
12
13

14 {

15
16
17
18
19
20
2]
22
23

24 |
25
26 |
27°
28 |

DOWLING]|AARON

+N fORPORet aD

 

Oo oe YN DH WN FP WwW

10,

li.

12.

13.

14,

15.

Stating or implying, orally or in writing, that Defendants’
customers are to contact Plaintiff for warranty service or product
return..

Stating or implying, orally or in writing, that Defendants or
Defendants’ business is affiliated with Plaintiff or Plaintiff's
business. ,

Creating, using, or maintaining internet hyperlinks or “metadata”
that is either misleading, or which includes any Prohibited
Material, which could divert Plaintiffs customers away from

Plaintiffs websites and electronic commerce storefronts to

Defendants’ websites and electronic commerce storefronts, or is

likely to confuse, mislead, or deceive the consuming public into
believing that Defendants’ product is a product that originates
from, or is sponsored or approved by, Plaintiff, or that
Defendants or Defendants’ business is the same as, affiliated
with, or related to Plaintiff or Plaintiff's business.

Accessing, attempting to access or instructing or permitting

others to access or attempt to access any electronic databases of

Plaintiff whatsoever, including but not limited to Plaintiffs
internal databases and Plaintiff’s electronic commerce storefront
accounts and portals.

Selling or offering to sell any products online, including but not
limited to on any electronic commerce storefronts such as
Amazon.com, overstock.com, homedepot.com, wayfair.com,
jossandmain.com and walmart.com, which identify or imply the
manufacturer of Defendants’ products as Plaintiff.

Using any of the Prohibited Creative Work, including those

created by or obtained by Defendants while a shareholder, owner,

acon co wena berg eth

 

 

 

7 ed
CONSENT DECREE

 

pienan .

PEM: Stent Feteret dei gh ae

i ae nt eS ee SRT T a met AT

 

 
—

tn

oO oF NN A

10
11
12
13
14
15
16
17
18
19

20 |

21
22
23
24

26
27
28

DOWLING/AARON
Vein ab Ate a

legniaoa eae [pomenttul tt:

-F WwW WY

25 ||

director or employee of Plaintiff, or created or obtained by any
agent of Defendants while an employee of Plaintiff.

16. Using any of Plaintiff's “romance,” or unique descriptive copy,
or portions thereof in connection with the sale or offering for sale
of Defendants’ products.

17. Initiating any contact with Plaintiff's Cebu office.

18. Posting any negative “fake” reviews of any of Plaintiff's product
in any online forum.

B. Mandatery.Conduet.. Defendants and each of them, including their

 

employees, agents, representatives, subsidiaries, affiliates, licensees, assignees, and any and all

Persons acting in concert or participating with them, shall use best efforts and take all acts

| necessary to remove from third-party retail websites (including but not limited to Amazon.com,

overstock.com, homedepot.com, wayfair.com, jossandmain.com, and walmart.com) any
content previously submitted by Defendants to such third-parties that violates this Consent
Decree, including but not limited to Prohibited SKUs, Prohibited Creative Work, and the
Prohibited Marks.
I, As part of the obligations imposed on Defendants by paragraph
B, above, Defendants shall do or cause all of the following:
i. Within seven (7) days of the entry of this Consent Decree,
Defendants shal! contact in writing all third-party retail sellers
with whom Defendants have previously conducted business
(including but not limited to Amazon.com, overstock.com,
homedepot.com, wayfair.com, jossandmain.com and
walmart.com) instructing said third-parties to remove all
content previously submitted to them by Defendants that
violates this Consent Decree, or confirm that they have
previously done so, and provide a copy of such writings to

Plaintiff ;

 

 

 

8
CONSENT DECREE

 

aomemtitee ert

en eeret eanmaateinpalticat, emery te ene npit tke 988. cant nev eenmaner nn eich

 

 
  

_

wee
oO SO ND DH NH FF WD NY | OS

NON bw NH NH NY LY WNW
oN NTN Uh BB WH NY

   
 

Oo fF AN HDR FP WH WN

N
Oo

ii. Forward to counsel for Plaintiff all documents, including all
correspondence and emails, or information received in
response to the written communication described above
within three (3) days of receipt;

iii. Submit any information, sign any document, take any action,
or otherwise comply with any request from any third-party
retailer necessary to remove content from the third-party
retailer’s website that violates this Consent Decree.

2. Defendants shall take all acts necessary to recall or otherwise
eliminate distribution of any of Defendants’ products which
contain Plaintiff's product manuals, owner’s manuals, installation
guides, or warranty guides, or any material attached to or
included with Defendants’ product that uses the Prohibited
Material or are otherwise in violation of this Decree as of the date
hereof.

3, Defendants will immediately disable and permanently refrain
from using the domain name <y-décor.com> for any purpose
whatsoever, including deleting all DNS records associated with
the domain name <y-décor.com>.

4, Defendants shall provide a copy of this Consent Decree to its
employees, agents, representatives, subsidiaries, affiliates,
licensees, assignees, and any and all Persons acting in concert or
participating with them.

VI. ENFORCEMENT
A. Arbitration, Any controversy or claim arising out of or relating to
enforcement of this Consent Decree, shall be settled by arbitration administered by the

American Arbitration Association in accordance with the Expedited Procedures set forth in its

Commercial Arbitration Rules irrespective of the amount in controversy. Judgment on the

 

 

 

5
CONSENT DECREE

 

 
1 4) award rendered by the arbitrator(s) may be entered.in the United States District Court for the
2 || Eastern District of California or any other court of competent jurisdiction.

3 B, Remedies. In order to deter any further damage to Plaintiff's business,
4 {| reputation and goodwill, the parties agree to the following measure of sanctions for violations
5 || of this Consent Decree, in addition to any other remedies or penalties the Court or appointed [| j

arbitrator(s) may deem just and proper:

SD

1, $10,000.00 for each prospective violation of this Consent Decree by any
8 || Defendant or anyone acting in concert with any Defendant having actual notice of the
9 ‘}} permanent injunction contained hereinabove; however if more than one prospective violation is

10 |} the subject of any single application for enforcement by Plaintiff, then $10,000.00 for the first
lL prospective violation and $1,000.00 for each additional prospective violation. Aradia Women’s

12 || Health center v. Operation Rescue (9th Cir. 1991) 929 F.2d 530, 532 [prospective sanctions

13 || proper]; Jnstitute of Cetacean Research y. Sea Shepherd Conservation Soc. (9th Cir, 2014) 774
14 || F.3d 935, 950 [party liable for contempt for encouraging or giving non-party means to violate
15 || injunction];

16_ | 2. Payment of Plaintiff’s reasonable attorney’s fees and costs incurred in the

17 | | enforcement of this Consent Decree upon application and upon proof of any material violation
18 || of this Consent Decree. Any award of attorney’s fees and costs shall include reimbursement of
19 {| any fees or costs paid to the American Arbitration Association or any appointed arbitrator(s).
20 Harcourt Brace Jovanovich Legal & Prof. Pub., Inc. v. Multistate Legal Studies, Inc. (9th Cir.
21 ||-1994) 26 F.3d 948, 953 [attorney’s fees appropriately awarded for civil contempt}.

22 |} 3. For each prospective violation of this Consent Decree, the measure of
23 || sanctions set forth in this Section are intended to cover the time up to and including fourteen

24 ||(14) calendar days following a finding by the appointed arbitrator(s) that Defendants have

25 || violated this Consent Decree. Thereafter, if any Defendant or any Person acting in concert with

26 }jany Defendant maintains the same conduct which gave rise to the sanctions, and Plaintiff

27 || makes a subsequent application for enforcement, the measure of sanctions set forth in this

28 |} Section shall be multiplied by three (3),

 

DOWLING |AARON

tmpoae ornate

Pasi esate cate CONSENT DECREE

 

 

 

 

 

 
1° VIL RETENTION OF JURISDICTION
2 This Court expressly retains jurisdiction to enable any party to apply to this

3 || Court at any time for further orders and directions as may be necessary or appropriate to carry

y

out or construe this judgment, to modify any of its provisions, or to enforce compliance by any
means.
Dated: June 2019 DOWLING AARON INCORPORATED

 

   

Do co YD HD WN

Jared C, Marshall
| Caroline M. Lutz
10 Attorneys for Plaintiff NORTHERN
CENTRAL DISTRIBUTING, INC.

 

 

li.

1D: Dated: June ) 42019

13 Zs .

14 Russell K, Ryan :

15 Attorneys for Defendants r
ROCKIE , BOGENSCHUTZ, ROCKIE’S |:

16 | CONTAINERS, LLC, dba Y-DECOR and |
YOSEMITE DECOR:

17

18 || IT IS SO ORDERED, ADJUDGED

19 |! and DECREED
20 |}

2) |! Dated: . Ju ley [, 20/ '
: - 7 UNITED STATES DISTRICT JUDGE

 

 

22
23
24
25 |
26
27

018130-000005-02552197-7
28 |)

 

DOWLING [AARON

pe CornrrPaobhaeateu ) } 1 ]
reneieneses | CONSENT DECREE

 

 

 

 
